Citation Nr: 1022215	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  01-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

In an October 2005 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying his claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2008 Memorandum Decision, the Court 
vacated the October 2005 Board decision and remanded the 
claim to the Board for readjudication in accordance with a 
Joint Motion for Remand.  In November 2009, the Board 
remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran's chronic paranoid schizophrenia had its 
initial clinical onset during his period of active service.

2.  The Veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
period of active service or to any aspect thereof, including 
to his service-connected chronic paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  Chronic paranoid schizophrenia was incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  A cardiovascular disorder was not incurred in or 
aggravated by active service, and was not aggravated by, is 
not proximately due to, or the result of service-connected 
chronic paranoid schizophrenia.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

With respect to the claim for service connection for a 
cardiovascular disorder, to include as secondary to an 
acquired psychiatric disorder, notice was provided to the 
Veteran in May 2008, after the initial adjudication of his 
claim in December 2007.  The claim was subsequently 
readjudicated in a November 2009 statement of the case.  The 
content of the May 2008 notice letter fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran was 
provided with the Dingess elements of VCAA notice.  However, 
given the denial of the claim, any questions as to a 
disability rating or effective date are moot regarding the 
issue.  The Veteran has not been prejudiced by VA's failure 
to provide notice earlier on these elements of his claim.  
The timing deficiency with regard to the notice was cured by 
readjudication of the claim in the November 2009 statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Furthermore, the Veteran was told it was his 
responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

As to VA's duty to assist, the RO attempted to obtain all 
medical records identified by the Veteran.  The Veteran's 
service treatment records are in the claims file.  VA and 
private treatment records are in the claims folder.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records aside from those that are already 
of record.  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon at 83.  The threshold 
for finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran was not provided with an examination with respect 
to his claim for service connection for a cardiovascular 
disorder to include as secondary to an acquired psychiatric 
disorder.  However, his service treatment records do not show 
any findings of a cardiovascular problem.  Additionally, he 
has not been diagnosed with a cardiovascular disorder that 
has been shown to be related to his psychiatric disorders.  
As there is no evidence of a cardiovascular disorder in 
service, and there is no probative evidence that any current 
cardiovascular disorder may be associated with his active 
service, including as secondary to an acquired psychiatric 
disorder, the facts of this case do not meet the criteria to 
warrant a VA examination.  See McLendon; see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2009).  

With respect to the claim for service connection for an 
acquired psychiatric disorder, further assistance or notice 
is not required under the VCAA.  The Board is fully granting 
the claim and it is substantiated.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses and cardiovascular-renal 
disease, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service."  
Watson v. Brown, 309, 314 (1993).  The Board notes, in this 
regard, that 38 C.F.R. § 3.310 was revised, effective October 
2006.  Under the revised regulation, the rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR Part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310(b) (2009).  This requirement was not 
contained in prior versions of the regulation.  See 38 C.F.R. 
§ 3.310 (2006).  However, as the Veteran submitted his claim 
prior to October 2006, the prior version of 38 C.F.R. § 3.310 
applies.

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

A.  Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric 
disorder that initially manifested during his period of 
active service.  Specifically, he asserts that during 
service, he began to feel paranoid, and as though he was 
constantly being harassed by his superiors and fellow 
servicemen.  He has described a history of erratic behavior 
with an onset during his service.  In support of his claim, 
he submitted several statements written by friends and family 
members on his behalf, each describing a permanent change in 
the Veteran's personality and behavior following his entry 
into active service.

The Veteran's service treatment records are negative for 
evidence of any chronic psychiatric disability during 
service.  His psychiatric evaluation at separation from 
service was normal.  His service personnel records, however, 
corroborate his history of erratic behavior in service.  
Records dated in February 1974 show that he was being 
considered for administrative separation because of his 
repeated military offenses and "frequent involvement of a 
discreditable nature with military authorities."  His 
service personnel records also show that his performance 
evaluations in service steadily declined throughout the 
duration of his service.  In March 1974, the Veteran was 
discharged from service under honorable conditions.

Post-service treatment records show that following a one-week 
period of hospitalization in May 1997 the Veteran was 
diagnosed with a major depressive episode with psychosis.  
The report of discharge shows that the Veteran presented with 
confusion, extreme paranoia, psychomotor agitation, and a 
decreased appetite.  He was disheveled and malodorous at the 
time of his admission.

A March 1999 letter from the social worker who had been 
meeting with the Veteran at the Veterans Resources Center 
shows that the Veteran had been a counseling patient since 
March 1998.  He had been seen in individual counseling for 
paranoia, anxiety, depression, and suspiciousness.  Since 
beginning in counseling at the Veterans Resource Center, the 
Veteran had been hospitalized on three separate occasions 
with each episode focusing on increasing depression, 
paranoia, and suspiciousness surrounding his feeling as if 
someone was attempting to harm him.  Each hospital course was 
triggered by increased occupational stressors.  According to 
the Veteran, since his discharge from service, he had 
experienced difficulties maintaining social relationships and 
his occupational endeavors had been tenuous. 

Records dated in March 1999 show that the Veteran was 
diagnosed with major depressive disorder with psychotic 
features.  He was prescribed anti-psychotic medications.  

On psychiatric evaluation in March 2001, the Veteran was 
diagnosed with major depression with possible psychotic 
features.

Records dated in March 2001 show that the Veteran reported 
having first sought psychiatric treatment in June 1977.

In November 2002, the Veteran was hospitalized at VA for 
psychosis.  At the time of his discharge, his diagnosis was 
chronic paranoid schizophrenia.

The Veteran underwent VA examination in June 2004.  At the 
time of the examination the Veteran reported that his 
psychological problems began during his active service.  He 
described feeling depressed in service, and having a very 
limited attention span.  He stated that he had been 
administratively discharged, which he felt was unfair, noting 
that he had felt as though someone had been out to get him.  
There was one particular individual whom he had felt was 
stalking him, making up infractions that the Veteran had 
allegedly committed.  He had been written up many times, and 
had been restricted to the ship on which he was serving.  
Other disciplinary measures included the docking of his pay 
and demotions.  

After his discharge, he attempted to go to school, but 
because of continued trouble with depression and a short 
attention span, he had been unsuccessful.  He did not seek 
treatment for depression, and did not report feeling 
depressed, although he did continue to feel depressed and 
discriminated against.  He described having been fired from 
numerous jobs as a result of being discriminated against.  He 
never sought treatment for feeling depressed or discriminated 
against.  He was finally forced into treatment by his family 
because he became extremely paranoid.  The examiner noted 
that the Veteran had been hospitalized on numerous occasions 
for his paranoia, and that following a November 2002 
hospitalization at VA, he was given a diagnosis of chronic 
paranoid schizophrenia.

Mental status examination resulted in diagnoses of a history 
of chronic paranoid schizophrenia and rule out depressive 
disorder, not otherwise specified.

The examiner noted, in reviewing the Veteran's claims file, 
that there was no in-service evidence of treatment for a 
psychiatric disorder.  However, it was difficult to say 
whether, while the Veteran was in service, his feelings of 
depression and being discriminated against were part of the 
beginning of his paranoia and chronic paranoid schizophrenia.  
Given the history provided by the Veteran, it was as likely 
as not that the paranoid ideation the Veteran experienced 
after service was the same paranoid ideation he experienced 
in service.

In an October 2005 decision, the Board denied the Veteran's 
claim, in large part because the June 2004 opinion was too 
tentative a basis on which to conclude that the Veteran's 
psychiatric disorder had its clinical onset during his active 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of a claimed disorder or any such relationship).  
The Veteran appealed the decision denying the claim to the 
Court.  In a February 2008 Memorandum Decision, the Court 
agreed that the June 2004 opinion was too tenuous to allow 
for a grant of service connection, but determined that 
additional development was needed before a decision on the 
merits could be rendered.  For this reason, in September 
2008, the Board remanded the claim for an additional VA 
opinion.

In November 2008, a VA psychiatrist examined the Veteran and 
reviewed his claims file and determined that the most 
appropriate diagnosis for the Veteran was chronic paranoid 
schizophrenia.  Although there was no in-service 
documentation of symptoms of chronic paranoid schizophrenia 
in service, the Veteran had consistently reported 
experiencing paranoia since he was in service.  There was no 
evidence of any dysfunction due to psychotic symptoms prior 
to military service.  The Veteran seemed very sincere and did 
not seem to exaggerate his symptoms or his history of 
symptoms.  Therefore, in the examiner's opinion, it was at 
least as likely as not that the Veteran's first chronic 
paranoid schizophrenia episode was precipitated by stresses 
occurring during the Veteran's military service.

The Appeals Management Center determined that the November 
2008 opinion was not supported by objective medical findings 
and a complete rationale.  Accordingly, an addendum to the 
November 2008 opinion was requested.  In a March 2009 
opinion, the examiner stated, as she had in the November 2008 
opinion, that she agreed with the opinion of the June 2004 
examiner, insofar as that examiner had determined that 
although there was no in-service evidence of treatment for 
psychiatric problems in service, the Veteran nevertheless 
likely experienced symptoms in service that were very likely 
the beginning of his symptoms of chronic paranoid 
schizophrenia.  The Veteran likely did not seek treatment in 
service because he did not consider himself "paranoid," and 
thought that what he was feeling was real, as is the case 
with delusional conditions.  The stressors reported by the 
Veteran may have been real, or they may have been 
delusional/paranoid.  In either case, they first presented 
when he was in the military and have become the chronic 
paranoid schizophrenia with which he was now diagnosed.

Although it was impossible to tell when the first episode of 
chronic paranoid schizophrenia occurred, the Veteran reported 
that his feelings of paranoia started during his military 
service.  He recalled specific events that caused him to feel 
watched/persecuted/followed.  Once he began having these 
paranoid feelings, he continued to have them consistently at 
some level throughout his military service until the time of 
his discharge.  His first severe episode, leading to 
hospitalization, occurred in 1997.  Paranoid ideation themes 
leading to that hospitalization were very similar to the 
paranoid ideation themes the Veteran reported experiencing in 
service.  There were no psychotic events prior to military 
service.  With this limited but convincing evidence, and 
after interviewing the Veteran, it was the examiner's 
professional opinion that the Veteran's chronic paranoid 
schizophrenia was as likely as not to have started while the 
Veteran was in the military.

The Appeals Management Center again determined that the 
examiner had failed to provide an adequate opinion.  After an 
additional request for an addendum to the report of 
examination, the examiner, in June 2009, stated that it was 
her professional opinion that the Veteran's chronic paranoid 
schizophrenia as likely as not had its clinical onset during 
the Veteran's active service.  She noted that her opinion 
remained unchanged.  The Appeals Management Center had 
requested objective evidence of in-service treatment for 
schizophrenia in support of the opinion.  The examiner again 
noted that although there was no such evidence in service, 
the history provided by the Veteran was consistent with the 
beginning of his chronic paranoid schizophrenia.  The 
examiner had no reason to believe that the Veteran was 
malingering or exaggerating his symptoms.  Patients with 
psychotic disorders often did not seek immediate treatment 
for their symptoms because they are often not aware that 
their symptoms are psychosis.  About one-fourth of patients 
with schizophrenia had an abrupt onset of psychosis.  The 
rest had a prodromal phase where symptoms such as those 
reported by the Veteran (persecutory feelings and erratic 
behavior causing problems) crept in slowly.  Most often, the 
first psychotic symptoms were triggered by some stressor such 
as that reported by the Veteran.  The Veteran's behavioral 
problems in service likely represented the beginnings of 
thought process disruption and suspicious paranoia.  Paranoia 
most likely caused the repeated military offenses that 
eventually caused him to have to leave the military.  The 
Veteran developed problems with authority that likely 
represented paranoia.  Additionally, medical literature 
supported the onset of such problems in males between the 
ages of 15 and 25 years, the precise age range of the Veteran 
during active service.

In July 2009, an additional VA examiner reviewed the 
Veteran's claims file and determined that because there was 
no objective evidence of chronic paranoid schizophrenia in 
the Veteran's service records, an opinion as to whether it 
was at least as likely as not that the Veteran's chronic 
paranoid schizophrenia was related to his active service 
could not be rendered without resorting to mere speculation.

The claim turns on whether there is a nexus between the 
current disability and the Veteran's military service.  There 
are conflicting medical opinions on this question.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board concludes that the opinions provided 
by the March 2009 examiner are entitled to more probative 
weight than is the July 2009 VA examiner's opinion.  The July 
2009 VA examiner's opinion was inadequate in the sense that 
he provided no rationale for determining that an opinion 
could not be rendered without resorting to mere speculation 
and did not directly address the Veteran's contentions 
regarding the onset of symptoms during his period of active 
service.  In contrast, the March 2009 examiner provided 
multiple opinions, supported by adequate rationale, as to why 
she felt that the Veteran's chronic paranoid schizophrenia as 
likely as not initially manifested during his active service, 
and adequately explained why she agreed with the findings of 
the December 2004 VA examiner.  For these reasons, the Board 
concludes that the July 2009 VA examiner's opinion is 
entitled to less probative weight.

The Veteran, his friends, and family members have provided 
credible statements as to the incurrence of chronic symptoms 
related to paranoid schizophrenia in service, and treatment 
records dated after her separation from service, and the 
opinions of the March 2009 VA examiner show continued 
complaints of symptoms of paranoia and persecution.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  

As noted above, the provisions of 38 U.S.C. § 1154(a) 
requires that the VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim 
for disability benefits.  In addition, "[l]ay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007). 

The service connection regulation provides where such chronic 
disease is shown in service, that is, where there is a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, continuous symptoms need not be 
demonstrated after service.  38 C.F.R. § 3.303(b).  See 
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay 
statements are competent on in-service symptoms and post-
service symptoms of that later formed the basis of 
diagnosis). 

Nevertheless, in this case, the Veteran has provided credible 
and competent testimony as to the continuity of symptoms 
since his service, and this testimony is consistent with the 
clinical evidence of record.  Because the Veteran is 
competent to report in-service symptoms of depression, 
paranoia, and persecution, chronic symptoms in service, 
continuous symptomatology since service, and current symptoms 
that form the basis for diagnosis of disability, such 
evidence tends to relate the currently diagnosed chronic 
paranoid schizophrenia to his active service.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, 
the March 2009 and subsequent opinions from the March 2009 VA 
examiner are supportive of his contentions.

Such favorable evidence that tends to relate the Veteran's 
current paranoid schizophrenia to service by way of 
continuity of symptomatology must be weighed against the 
negative nexus opinion evidence of record.  In considering 
what weight to assign the July 2009 VA examiner's nexus 
opinion that the Veteran's paranoid schizophrenia could not 
be attributed to his service without resorting to 
speculation, the Board concludes that this opinion is of 
limited probative value.  As discussed above, the proffered 
opinion did not take into consideration the Veteran's 
reported history of the onset of symptoms in service.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and instead 
relied on the service treatment records to provide a negative 
opinion).  Thus, the fact that the July 2009 examiner 
declined to provide an opinion is not dispositive of the 
issue.  

As the Veteran's current paranoid schizophrenia has been 
determined to have had its initial onset during active 
service, the Veteran experienced chronic symptoms in service, 
and experienced continuous post-service symptoms, the Board 
finds that the weight of the evidence for and against the 
claim is at least in relative equipoise.  In this case, 
service incurrence has been shown by satisfactory lay 
evidence, consistent with the injuries sustained and the 
treatment the Veteran received while on active service, and 
continuity of the disability since his discharge from 
service.  

After weighing such evidence against the July 2009 VA 
examiner's opinion, the Board finds that it is at least as 
likely as not that the Veteran's chronic paranoid 
schizophrenia was incurred during active service.  For these 
reasons, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for service 
connection for chronic paranoid schizophrenia have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lastly, the Board finds that service connection is warranted 
for any other acquired psychiatric disorder.  Although the 
Veteran has asserted entitlement to service connection for 
posttraumatic stress disorder (PTSD), there is no competent 
diagnosis of PTSD of record.  No diagnosis of PTSD was 
rendered during the appeal period.  As PTSD has not been 
diagnosed, service connection for PTSD must, necessarily, be 
denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (The requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).  

Next, the Board finds that service connection for major 
depressive disorder is also not warranted.  Although the 
Veteran has had a valid diagnosis of depressive disorder 
during the pendency of the appeal, because his depressive 
disorder has not been related to his active service, service 
connection is not warranted.  Treatment records dated 
throughout the pendency of the appeal show that his 
depressive symptoms were situational and related to his 
general life circumstances, such as not having a job, or 
trouble getting along with people, rather than to service.  
Accordingly, service connection for major depressive disorder 
is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Cardiovascular Disorder

In written statements submitted in support of his claim, the 
Veteran argued that stress associated with his acquired 
psychiatric disorder caused or contributed to his development 
of a cardiovascular disorder.  Specifically, the Veteran 
alleged that his acquired psychiatric disorder, which the 
Board, by this decision has service-connected, caused him to 
have "extra heartbeats," as demonstrated by an October 1978 
EKG.  He has not alleged that his currently diagnosed 
hypertension is related to his service-connected chronic 
paranoid schizophrenia.

The October 1978 EKG report to which the Veteran refers shows 
that the Veteran was scheduled for an EKG to rule out a 
cardiac arrhythmia after he complained of having "too many 
heartbeats."  The EKG, however, found no evidence of 
arrhythmia or any other cardiovascular disease.  

Subsequent clinical records dated to November 2009 do not 
show that the Veteran has been diagnosed with a cardiac 
arrhythmia or any disorder productive of "too many 
heartbeats."

As the Veteran has not been diagnosed with a cardiac 
arrhythmia or any disorder productive of "too many 
heartbeats," service connection for a cardiac arrhythmia or 
any disorder productive of "too many heartbeats" must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Next, the record reflects that the only cardiovascular 
disorder with which the Veteran has been diagnosed is 
hypertension.  Despite that he has not alleged that his 
hypertension is related to his service-connected acquired 
psychiatric disorder, the Board will nevertheless evaluate 
whether service connection for hypertension, secondary to 
service-connected chronic paranoid schizophrenia is 
warranted.  

The Veteran's service treatment records do not demonstrate 
symptoms, clinical findings, diagnosis, or treatment for high 
blood pressure or hypertension.  As there is no credible lay 
or medical evidence of hypertension in service, including no 
combination of symptoms compatible with a diagnosis of 
hypertension in service, and no clinical findings or 
diagnosis of hypertension in service, including at service 
separation, there is no basis for finding that the Veteran's 
hypertension or symptoms of hypertension began in service, or 
were chronic in service. 

The record reflects that the Veteran reported a history of 
hypertension in March 2004.  Although his blood pressure was 
slightly elevated on examination at that time, it was not 
sufficiently elevated so as to be able to confirm a diagnosis 
of hypertension.  The first confirmed diagnosis of 
hypertension of record is dated in June 2008.  Since that 
time, the Veteran has been monitored for high blood pressure.  
At no time has any treating physician related his 
hypertension to his service-connected chronic paranoid 
schizophrenia, including by way of aggravation.

There is no evidence of hypertension until March 2004, 
approximately 30 years after his separation from service.  As 
there is no evidence of hypertension dated within one year of 
his separation from service, the Veteran is not entitled to 
service connection for hypertension on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the Veteran's currently 
diagnosed hypertension is not related to service.  There is 
no probative evidence demonstrating a medical nexus between 
service and the Veteran's hypertension.  At no time has any 
treating physician related the Veteran's hypertension to his 
active service.  Moreover, as the evidence shows no in-
service cardiovascular injury or disease, there is nothing in 
service to which the currently diagnosed hypertension could 
be related.  

Additionally, as no competent evidence establishing a 
relationship between the Veteran's hypertension and his 
service-connected chronic paranoid schizophrenia, including 
evidence of aggravation, is of record, the Board finds that 
service connection on a secondary basis is not warranted.

While the Veteran is competent to testify that he experienced 
stress associated with his service-connected psychiatric 
disorder for many years before he was diagnosed with a 
cardiovascular disorder, he is not competent to relate a 
diagnosis of hypertension to his chronic paranoid 
schizophrenia, including by way of aggravation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself).  
The Veteran is not competent to provide the medical nexus, 
and a medical professional has not related his hypertension 
to his service-connected chronic paranoid schizophrenia, 
including by way of aggravation.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran alleges that he has a 
cardiovascular disorder as a result of any nonservice-
connected acquired psychiatric disorder, his claim must be 
denied, as entitlement to secondary service connection 
presupposes the existence of an established service-connected 
disability.  There is no competent evidence of record showing 
that any cardiovascular disorder is proximately due to or the 
result of any service-connected disability.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a cardiovascular disorder, to include as 
secondary to an acquired psychiatric disorder, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the "benefit of the doubt" rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for chronic paranoid schizophrenia is 
granted.

Service connection for a cardiovascular disorder, to include 
as secondary to an acquired psychiatric disorder, is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


